EXHIBIT 10.1




AMENDMENT TO PURCHASE AND SALE AGREEMENTWITH MODIFICAITONS TO MASTER AGREEMENT
TO LEASE

WHEREAS,  NATIONAL HEALTH INVESTORS, INC., as Seller, and NATIONAL HEALTHCARE
CORPORATION, as Purchaser, have entered into that certain Purchase and Sale
Agreement With Modifications to Master Agreement to Lease (the “Purchase
Agreement”) dated December 26, 2012 relating to the six (6) nursing home
properties identified therein; and

WHEREAS, the Purchase Agreement set a Closing Date of December 31, 2013 for the
sale contemplated by the Purchase Agreement; and

WHEREAS, Seller and Purchaser agree to advance the Closing Date;

NOW, THEREFORE, Seller and Purchaser hereby agree that the Purchase Agreement is
amended to advance the Closing Date under the Purchase Agreement to August 29,
2013.

SELLER:

NATIONAL HEALTH INVESTORS, INC., a Maryland corporation

By: /s/ J. Justin Hutchens

       J. Justin Hutchens, President

PURCHASER:

NATIONAL HEALTHCARE CORPORATION, a Delaware corporation

By: /s/ Stephen F. Flatt

       Stephen F. Flatt, President






